Exhibit 10.1

 

 

 

Supplementary Agreement II to Share Transfer Agreement Of

 

Jinhua An Kao Power Technology Co., Ltd.

 

(renamed as Zhejiang Kandi Smart Battery Swap Technology Co., Ltd on June 22,

2020, hereinafter referred to as “Jinhua An Kao”)

 

 

 

by and between

 

 

 

 

 

Wang Xinhuo

 

 

 

And

 

Zhejiang Kandi Vehicles Co., Ltd

 

1

 

 

This Supplementary Agreement II to Share Transfer Agreement (hereinafter
referred to as this “Supplementary Agreement II”) is entered into on July 7,
2020 at Xihu District Hangzhou City Zhejiang Province, People’s Republic of
China, by and between:

 

Party A: Zhejiang Kandi Vehicles Co., Ltd. (hereinafter referred to as
“Transferee”)

 

Legal Representative: Hu Xiaoming

 

Party B: Wang Xinhuo (hereinafter referred to as “Transferor”)

 

ID Number:

 

Following transferor and transferee shall be individually referred to as “One
Party” and collectively referred to as “Both Parties”.

 

Whereas: Outbreak of COVID-19 in 2020 which substantially impacted company’s
operation and business, through friendly negotiation both parties made following
supplements to the Condition III described in the original Supplementary
Agreement:

 

1. The original Condition III: The transferor has right to receive total 20.83%
of the KNDI stock, provided that Jinhua An Kao realize net profit of
RMB50,000,000 or more during January 1, 2020 to December 31, 2020, and such
profit is audited and Jinhua An Kao gets annual financial report issued subject
to US GAAP. If Jinhua An Kao’s net profit fails to meet RMB50,000,000 in that
year, the transferor has right to get the stock under supervision and make
following adjustment as the case may be.

 

A. If the gap between that year’s net profit and RMB50,000,000 is less than 20%
or equivalent to 20% of net profit in that year, the transferee or KNDI has
right to directly deduct 6% of the KNDI stock from the stock under supervision,
the transferor is entitled to get 14.83% of the KNDI stock;

 

B. If the gap between that year’s net profit and RMB50,000,000 is more than 20%
and less than 40% of net profit in that year, the transferee or KNDI has right
to directly deduct 12% of the KNDI stock from the stock under supervision, the
transferor is entitled to get 8.83% of the KNDI stock;

 



2

 

 

C. If the gap between that year’s net profit and RMB50,000,000 is more than 40%
and equivalent to 40% of net profit in that year, the transferee or KNDI has
right to directly deduct 20.83% of the KNDI stock from the stock under
supervision, the transferor has no right to get any stock under supervision in
that year.

 

Being adjusted to : The transferor has right to receive total 20.83% of the KNDI
stock, provided that Jinhua An Kao realize net profit of RMB50,000,000 or more
during January 1, 2020 to June 30, 2021, and such profit is audited or reviewed
and Jinhua An Kao gets annual or quarterly financial report issued subject to US
GAAP. If Jinhua An Kao’s net profit fails to meet RMB50,000,000 within such time
of period, the transferor has right to get the stock under supervision and make
following adjustment as the case may be.

 

A. If the gap between above time of period’s net profit and RMB50,000,000 is
less than 20% or equivalent to 20% of net profit within above time of period,
the transferee or KNDI has right to directly deduct 6% of the KNDI stock from
the stock under supervision, the transferor is entitled to get 14.83% of the
KNDI stock;

 

B. If the gap between above time of period’s net profit and RMB50,000,000 is
more than 20% and less than 40% of net profit within above time of period, the
transferee or KNDI has right to directly deduct 12% of the KNDI stock from the
stock under supervision, the transferor is entitled to get 8.83% of the KNDI
stock;

 

C. If the gap between above time of period’s net profit and RMB50,000,000 is
more than 40% and equivalent to 40% of net profit within above time of period,
the transferee or KNDI has right to directly deduct 20.83% of the KNDI stock
from the stock under supervision, the transferor has no right to get any stock
under supervision in that year.

 

2. This Supplementary Agreement constitutes an effective supplement to the Share
Transfer Agreement and Supplementary Agreement and of the same legal force as
the Stock Transfer Agreement.

 

3. Both parties have duty to keep this Supplementary Agreement confidential, any
party has no right to disclose or confirm content of this Supplementary
Agreement to any third party.

 

4. This Supplementary Agreement takes effect on its execution date. The
conclusion, validity, explanation, implementation and resolution of dispute of
this Supplementary Agreement shall be governed by the laws and regulations of
the PRC. Should any provisions of this Supplementary Agreement be invalid, the
validity of the remaining provisions of this Supplementary Agreement shall not
be affected.

 

5. Any dispute arising from or in connection with this agreement shall be
brought to China International Economic and Trade Arbitration Commission and
arbitrated pursuant to existing and effective arbitration rules of the
Commission when applying for this arbitration. The arbitration award is final
and binding upon both parties.

 

6. This Supplementary Agreement is made in Chinese in quadruplicate, with each
party holding two originals.

 

7. This Supplementary Agreement must be reported to the board of directors of
Zhejiang Kandi Vehicles Co., Ltd and the board of directors of Kandi Technology
Group, Inc. for approval before it may be carried out.

 

3

 

 

IN WITNESS HEREOF, the transferee and the transferor have executed this
Supplementary Agreement as of the date first above written.

 

The Transferee: Zhejiang Kandi Vehicles Co., Ltd.

 

Stamp: Affixed

 

Authorized representative’s signature:  /s/ Hu Xiaoming  

 

The transferor: Wang Xinhuo

 

Signature: /s/ Wang Xinhuo  

 

Kandi Technologies Group, Inc. hereby acknowledges this Supplementary Agreement
and pledges to perform its obligations under this Agreement.

 

Stamp: Affixed

 

Signature of President or CEO: /s/ Hu Xiaoming  

 

 

4



 

 